Citation Nr: 0211833	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 14, 1994 
for service connection of post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953 and from July 1954 to June 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  An unappealed rating decision dated November 1959 denied 
service connection for a neuropsychiatric disorder.

3.  The veteran's claim for service connection for PTSD was 
received by the RO on February 14, 1994.  


CONCLUSION OF LAW

The requirements for an effective date prior to February 14, 
1994 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's March 1996 
supplemental statement of the case granting service 
connection for PTSD with an effective date of February 14, 
1994 is incorrect.  More specifically, the veteran argues 
that the March 1996 supplemental statement of the case, which 
assigned an effective date of February 14, 1994, is incorrect 
because he is entitled to an earlier effective date, that of 
his original claim in October 1959.  The veteran argues that 
he was entitled to an effective date of 1959 because he was 
diagnosed with an emotionally unstable personality in 1959, 
followed by several other psychiatric diagnoses.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statements of the case, and the supplemental 
statement of the case issued in connection with the veteran's 
appeal, as well as additional correspondence to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records were obtained, and the veteran was afforded two VA 
examinations in connection with his claim for service 
connection.  In addition, the veteran was afforded a hearing 
before the undersigned Board member in May 2002.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-
394(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991 & Supp. 2001).  If a NOD is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  However, 
if new and material evidence is presented or secured with 
regard to a claim that was disallowed, the Secretary must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2001). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for a psychiatric disorder was received in October 
1959.  In a November 1959 rating decision, the RO denied the 
veteran's claim for service connection for a neuropsychiatric 
disorder and the veteran was advised of the denial and of his 
appellate rights.  The veteran did not appeal that decision 
within the applicable time period and, as such, the rating 
decision became a final decision.  See 38 U.S.C.A. § 7105(c).

In February 1994, the veteran filed a claim for service 
connection, which was received by the RO on February 14, 
1994.  The veteran's claim was denied in a July 1995 rating 
decision, and the veteran filed a notice of disagreement in 
September 1995.  The RO issued a statement of the case and 
rating decision in November 1995, continuing to deny the 
veteran's claim for service connection.  In March 1996, 
following the submission of additional evidence, the RO 
issued a supplemental statement of the case, granting the 
veteran service connection for PTSD.  A disability evaluation 
of 30 percent was assigned, with an effective date of 
February 14, 1994.   A March 1997 rating decision continued 
the disability evaluation, but an August 1997 rating decision 
increased the veteran's disability evaluation to 70 percent 
disabling, also effective February 14, 1994.

In July 2000, the veteran filed a claim for an earlier 
effective date for the grant of service connection.  A July 
2000 rating decision denied the veteran's claim for an 
earlier effective date.  The veteran filed a notice of 
disagreement in September 2000, and the RO issued a statement 
of the case in October 2000.  The veteran perfected his 
appeal in November 2000.  In addition, the veteran was 
afforded a hearing before the undersigned Board member in May 
2002.  At the hearing, the veteran testified that he had an 
undiagnosed psychiatric condition after his discharge from 
the military, which was eventually diagnosed as PTSD and 
assigned a 70 percent disability evaluation.  The veteran's 
representative argued that treatment records indicating that 
the veteran had a timid, withdrawn, and dull personality, 
from the veteran's first period of service were actually 
showing symptoms of the veteran's PTSD.  The veteran's 
representative also asserted that the veteran's diagnoses of 
schizophrenia, bipolar disorder, and anxiety disorder were 
symptoms of his PTSD, and submitted statements from the 
veteran's VA psychologists.  

In one of the statements submitted by the veteran's 
representative at the Board hearing, the psychologist opined 
that it was "at least as likely as not that [the veteran] 
began experiencing [PTSD] anxiety symptoms while on active 
military duty."  The other psychologist noted that the 
veteran reported an initial diagnosis of schizophrenia and 
that a misdiagnosis of schizophrenia was often given to 
veterans with PTSD, due to similar symptoms, and concluded 
that the veteran did not have schizophrenia, but instead had 
PTSD, with an "onset dating from the time of his military 
service . . . ."

Under the pertinent laws and regulations, the RO's November 
1959 rating decision is final, and therefore the provisions 
of 38 C.F.R. § 3.400(q)(1)(ii) are applicable.  There is no 
indication that the veteran specifically acted to reopen this 
previously denied claim after the November 1959 decision or 
prior to his most recent claim, received by the RO on 
February 14, 1994.  The Board has carefully reviewed the 
record and does not find any document that could be construed 
as a request to reopen the previously denied claim for 
service connection for a neuropsychiatric disorder or a claim 
for service connection for PTSD.  Thus, the Board is unable 
to find an earlier effective date for service connection for 
the veteran's PTSD. 

The Board acknowledges the veteran's statements, and those of 
his representative, that his PTSD existed since the 1950s, 
and that he was misdiagnosed with schizophrenia, bipolar 
disorder, and anxiety disorder.  However, there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the 
veteran's claim.  See 38 C.F.R. § 3.400(b)(2).  As the 
effective date in the case of a reopened claim or an original 
claim is the later of the date entitlement arose or the date 
of claim, February 14, 1994 is the appropriate date because 
that was the date of receipt of the veteran's claim for 
service connection for PTSD. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to an effective 
date prior to February 14, 1994 for service connection of the 
veteran's PTSD.


ORDER

The claim of entitlement to an effective date prior to 
February 14, 1994 for the grant of service connection for 
PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

